Citation Nr: 0914179	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 1943 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which, in part, denied the above 
claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim for 
service connection for tinnitus at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran asserts that he currently has tinnitus which is 
the result of acoustic trauma sustained during his period of 
active service.  In a letter dated in February 1998, he 
described having spent one year as a division officer of a 
battery of three inch 50 caliber guns from 1943 to 1944 on 
board a cruiser, conducting many firings  without the use of 
ear protection.  He also he indicated that he had a career as 
a Naval Aviator spanning over a 20 year period with over 
4,000 pilot hours.  He added that from 1962 to 1963, he had 
been assigned as a Navigator and Operations Officer in an 
aircraft carrier which required his presence on the bridge or 
flight deck with many hours of exposure to jet engine noise 
without ear protection.  

A review of the Veteran's available service treatment records 
reveals no reports of or treatment for tinnitus during his 
period of active service.

Subsequent to service, a VA examination report dated in 
February 1985 shows, in pertinent part, that the Veteran was 
said to have noted intermittent tinnitus.  There was no 
relevant diagnosis.

VA outpatient treatment records dated from February 1998 to 
February 1999 show that the Veteran was treated 
intermittently for tinnitus.

A VA audiology evaluation dated in January 2002 shows that 
the Veteran had been evaluated to monitor the stability of 
hearing loss due to known acoustic trauma.  There was no 
reference to tinnitus.

Private medical records from the Duke University Medical 
Center dated in May 2000 shows that the Veteran was treated 
for an acoustic neuroma of the right ear.

A private medical record from the Johns Hopkins University 
Medical Center dated in June 2002 shows that the Veteran had 
an extensive history of noise exposure, including being a 
naval aviator.

A lay statement from A. L. R., a fellow service member and 
aircraft flight crew member from July 1954 to March 1956 
while serving in a Navy Patrol Squadron, shows that during 
that period the Veteran had flown over one thousand hours.  
It was indicated that the Veteran had been subjected to noise 
produced by the two turbo-compound engines, the propeller 
tips rotating at near supersonic speeds less than 15 feet 
from where they had been sitting, and the shrill noise 
produced by the gas turbine auxiliary power unit, without the 
use of protective devices.

A VA audio examination report dated in May 2005 shows that 
the examiner indicated that review of the service treatment 
records had shown no reports of tinnitus during service.  The 
examiner indicated that the Veteran had bilateral, constant, 
long-standing, tinnitus reported in 1995.  The Veteran's 
history of noise exposure during service was noted.  His 
post-service occupational history was limited to office work, 
and he denied any type of recreational noise exposure.  The 
Veteran was diagnosed with bilateral hearing loss, the right 
said to be the result of a disease process and the left the 
result of presbyacusis.  The examiner added that the first 
hearing loss complaint had been remote in time to military 
service, and that hearing at separation from service had been 
normal.  The examiner then concluded  that it was likely the 
tinnitus was related to the same etiology as the hearing loss 
and, therefore, not related to military noise exposure for 
the same aforementioned reasons.

Having reviewed the May 2005 VA examination report, the Board 
finds that additional development is required prior to 
further adjudication of this matter.  The Board finds that 
the etiology of the Veteran's tinnitus is unclear as it 
appears that the VA examiner has attributed the tinnitus in 
one ear to the disease process associated with the acoustic 
neuroma, while attributing the tinnitus in the other ear to 
presbyacusis (progressive perceptive deafness that occurs 
with age).  The examiner did not explain how acoustic neuroma 
or perceptive deafness that occurred with age was 
etiologically related to the onset of tinnitus.  The examiner 
also failed to provide adequate explanation as to why the 
Veteran's extensive history of inservice acoustic trauma 
failed to contribute to the currently diagnosed tinnitus.  
Moreover, in the report, the VA examiner indicated that the 
Veteran had long-standing tinnitus since 1995, however, the 
February 1985 VA examination report had shown that the 
Veteran had reported intermittent tinnitus at that time.

Given the extensive history of noise exposure during service, 
and the inadequacy of the May 2005 VA audio examination 
report, the Board finds that the Veteran should be provided 
with another VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of his 
currently diagnosed tinnitus.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as to 
assess the current extent and etiology of 
his currently diagnosed tinnitus.
Prior to the examination, the claims file 
and a copy of this Remand must be made 
available to the examiner for review of 
the case.  The examination report should 
reflect that review of the claims file by 
the examiner was conducted.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner shall consider 
the veteran's history of in-service and 
post-service noise exposure of the 
Veteran.  After a review of the 
examination findings and the entire 
evidence of record, the examiner shall 
render an opinion as to whether any 
current tinnitus found on examination is 
related to the Veteran's periods of active 
service, or to any incident therein, to 
include noise exposure.

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings already of record.  
A complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



